Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1-3, 5, 10, 13-14, 16 are objected to because of the following informalities:
In claim 1, lines 3-4, the claimed limitation “the processors” should be changed to “the one or more processors”.
In claim 2, line 4; claim 3, line 4; claim 5, line 3; claim 13, line 3; claim 14, line 3; claim 16, line 2, the claimed limitation “the content” should be changed to “the portion of content”.
In claim 10, line 2, the claimed limitation “the basis” should be changed to “a basis”.
In claim 10, lines 3-4, the claimed limitation “the scheduling the next message” should be changed to “the message scheduled to be transmitted”.
Appropriate correction is required.


Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 4, 6-9, 11-12, 15, 17-20 are allowed.
Claims 1-3, 5, 10, 13-14, 16 would be allowable if the objection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts of record Everton (US 9,559,997), Whitley et al (US 2016/0328803) and Lee et al (US 2018/0253659) fail to disclose or render obvious, “detect an email received at an email inbox of the user, the email received responsive to a given message of a sequence; determine whether the metadata matches information in an entry of a database, the entry corresponding to the known prospect; responsive to determining that the metadata matches the information in the entry of the database, determine a classification for the email; and transmit an instruction to override a next message of the sequence with an updated activity, the updated activity selected from a plurality of candidate activities based on the classification” among other claim limitations as recited in claim 1 and similarly recited in claims 12 and 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIM T NGUYEN/Primary Examiner, Art Unit 2454